Title: To James Madison from a Meeting of Citizens of the Indiana Territory, 4 November 1810 (Abstract)
From: Indiana Territory Citizens
To: Madison, James


4 November 1810. Praises JM for the “firmness and patriotic Zeal” of his conduct toward the European belligerents while also complaining of the activities of Great Britain and its sympathizers in corrupting “our aboriginal neighbours.” Expresses confidence in the administration of territorial governor William Henry Harrison “on the late momentous occasion of Indian affairs.” Assumes that JM is familiar with Harrison’s virtues but declares that the governor merits “the entire confidence” of the people of Indiana and that he is “entitled to the Patronage of the President of the United States—and … worthy of employ in any station.”
